ORDER

PER CURIAM.
Eric T. Tolen (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for *222post-conviction relief. Movant asserts that the motion court erred in denying, without an evidentiary hearing, his claim that the trial court denied his right to a fair trial and due process when it improperly permitted the State to present evidence of uncharged bad acts.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).